Case 1:19-cr-20849-KMW Document 39 Entered on FLSD Docket 04/30/2021 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-cr-20849-WILLIAMS

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.

  TAIMY NAVARRO,

        Defendant.


                DEFENDANT, TAIMY NAVARRO’S
    UNOPPOSED MOTION FOR EXTENSION OF TIME TO SURRENDER

        Taimy Navarro, by and through her undersigned counsel, in the interests of

  justice and based upon the extraordinary national emergency that is the COVID-19

  pandemic, respectfully requests this Honorable Court to extend the date by which

  she is required to surrender to the United States Marshal Service to begin serving

  her term of imprisonment on May 7, 2021.

        1.     Ms. Navarro pled guilty to one count of Aggravated Identity Theft and

  was sentenced on August 24, 2020, to 24 months in prison.

        2.     This Honorable Court allowed the Defendant to self-surrender to the

  U.S. Marshalls on May 7, 2021.

        3.     Ms. Navarro is a 44 year old woman who has absolutely no prior

  contacts with the law.
                                                Page 1 of 6

                                    Donet, McMillan & Trontz, P.A.
                     Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                          • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 39 Entered on FLSD Docket 04/30/2021 Page 2 of 6




            4.      Ms. Navarro is not a danger to the community, nor is she a risk of

  flight.

            5.      Ms. Navarro resides with and is the care giver for her mother, brother

  and 7 year old great-niece. Her mother is in her early eighties and has recently

  undergone knee replacement and back surgery. Her brother, who is disabled,

  suffers from a bipolar disorder and is recently in remission of lymphatic cancer.

  Ms. Navarro shoulders the burden of supporting and caring for her family.

  Moreover, Ms. Navarro is the primary caretaker for her 7 year old great-niece. In

  addition to continuing her education, Ms. Navarro assists family members in

  everyday matters such as taking her mother and brother to medical appointments,

  dispensing medications, doing homework with her great-niece and preparing meals

  for the family.

            6.      Since the date of Ms. Navarro’s sentencing the world has become a

  completely different place due to the Covid-19 virus.

            7.      Ms. Navarro urges this Honorable Court to consider that prison

  conditions create the ideal environment for the transmission of contagious disease; 1

  that it is obvious and well known that inmates move in and out of prison from all

  over the country; and that individuals who work in the those facilities, including


  1 Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases 45(8):1047-1055, at
  https://doi.org/10.1086/521910.

                                                     Page 2 of 6

                                         Donet, McMillan & Trontz, P.A.
                          Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                               • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 39 Entered on FLSD Docket 04/30/2021 Page 3 of 6




  correctional officers and care and service providers, go in and out daily, without

  screening.

          8.       Ms. Navarro would urge this Honorable Court to consider that

  incarcerated people have poorer health than the general population, and even at the

  best of times, medical care is limited.2

          9.       According to public health experts, incarcerated individuals “are at

  special risk of infection, given their living situations” and “may also be less able to

  participate in proactive measures to keep themselves safe;” [therefore] “infection

  control is challenging in these settings.”3

          10.      This Honorable Court should consider that, in the United States, steps

  are already being taken in some jurisdictions to facilitate the release of elderly and

  sick prisoners and to reduce jail populations by discouraging or refusing the

  admission of individuals arrested on non-violent charges.4


  2 Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail Inmates, 2011-12.
  NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice Statistics, at
  https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.

  3 “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike Pence, and Other
  Federal, State, and Local Leaders from Public Health and Legal Experts in the United States,” (March 2, 2020), at
  https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
  19_letter_from_public_health_and_legal_experts.pdf.
  4 For instance, in New York, Brooklyn District Attorney Eric Gonzalez, joined by public health experts, has asked
  Governor Cuomo to grant emergency clemencies to elderly and sick prisoners (Sarah Lustbader, Coronavirus:
  Sentenced to COVID-19, The Daily Appeal (Mar. 12, 2020) at https://theappeal.org/sentenced-to-covid-19/.);
  Cuyahoga County (Ohio) is holding mass pleas and bail hearings to reduce the current jail population
  (https://www.cleveland.com/court-justice/2020/03/cuyahoga-county-officials-will-hold-mass-plea-hearings-to-
  reduce-jail-population-over-coronavirus-concerns.html); Mahoning County (Ohio) jail is refusing all non-violent
  misdemeanor arrestees (https://www.wkbn.com/news/coronavirus/mahoning-county-jail-refusing-some-inmates-
  due-to-coronavirus-outbreak/); see also Collin County (TX) (https://www.dallasnews.com/news/public-
  health/2020/03/12/facing-coronavirus-concerns-collin-county-sheriff-asks-police-not-to-bring-petty-criminals-to-
                                                     Page 3 of 6

                                         Donet, McMillan & Trontz, P.A.
                          Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                               • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 39 Entered on FLSD Docket 04/30/2021 Page 4 of 6




            11.   Ms. Navarro asks this Honorable Court to consider Davis v. Ayala,

  135 S. Ct. 2187, 2209 (2015) (Kennedy, J., concurring), which called for

  heightened judicial scrutiny of the projected impact of jail and prison conditions on

  a defendant.

            12.   Ms. Navarro has received her first Covid-19 vaccine and is currently

  awaiting her second. According to the CDC, after the second vaccine has been

  taken, it takes 10-30 days for the vaccine to become fully effective.

            13.   As such, Ms. Navarro will not be fully immunized before her

  currently scheduled surrender date.

            14.   Ms. Navarro’s great-niece was abandoned by her biological parents.

  As a result, Ms. Navarro has become her de-facto parent.

            15.   Recently the grand-niece has been given a prescription to seek

  treatment with a psychologist. Ms. Navarro is currently attempting to locate and

  schedule an appointment with a psychologist.

            16.   Ms. Navarro has advised insurance approval may take 30-60 days.

            17.   Ms. Navarro wishes to have her grand-niece actively treating with a

  psychologist prior to her surrender.

            18.   Ms. Navarro also intends to seek the advice and counsel of the

  psychologist about how to how to best inform her great-niece about her pending

  jail/).
                                                 Page 4 of 6

                                     Donet, McMillan & Trontz, P.A.
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                           • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 39 Entered on FLSD Docket 04/30/2021 Page 5 of 6




  imprisonment.

        19.    Ms. Navarro recognizes fully that she – and no one else – placed

  herself and her family in this position and deeply regrets it.

        20.    During the pendency of these proceedings Ms. Navarro has

  demonstrated time and again that she has returned to the law abiding, decent

  person she was before making this lamentable mistake.

        21.    Undersigned counsel communicated with Assistant United States

  Attorney Timothy Abraham, who indicated that the government does not object to

  this motion being granted.

        22.    Undersigned counsel certifies that this Motion is filed in good faith,

  not for the purpose of delay, but so that justice may be done.

        WHEREFORE, Defendant, TAIMY NAVARRO, respectfully requests that

  the Court grant the instant Motion by extending her surrender for ninety (90) days.

        DATED: April 30, 2021.

                                                  Respectfully submitted,

                                                  Donet, McMillan & Trontz, P.A.

                                             By: /s/ Larry T. McMillan
                                                Larry T. McMillan, Esq.
                                                Attorney for Ms. Taimy Navarro

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 30, 2021, undersigned counsel
                                               Page 5 of 6

                                   Donet, McMillan & Trontz, P.A.
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                         • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
Case 1:19-cr-20849-KMW Document 39 Entered on FLSD Docket 04/30/2021 Page 6 of 6




  electronically filed the foregoing Defendant’s Motion for Extension of Time to

  Surrender with the Clerk of the Court using CM/ECF.

                                                 Donet, McMillan & Trontz, P.A.

                                           By: /s/ Larry T. McMillan
                                              Larry T. McMillan, Esq.
                                              Florida Bar No.: 998745
                                              Attorney for Ms. Taimy Navarro
                                              3250 Mary Street, Suite 406
                                              Miami, Florida 33133
                                              Telephone: (305) 444-0030
                                              Fax:        (305) 444-0039
                                              Email: mcmillan@dmt-law.com
                                              Email: paralegals@dmt-law.com




                                              Page 6 of 6

                                  Donet, McMillan & Trontz, P.A.
                   Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                        • Phone 305-444-0030 • Fax 305-444-0039 • www.dmt-law.com
